Citation Nr: 1517273	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-10 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to an initial compensable rating for rhinitis.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to March 1971 and from January 2004 to March 2005, with periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) from 1990 to 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2011 and February 2012 rating decisions of the White River Junction, Vermont, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the Nashville, Tennessee, RO.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a lumbar spine disability, which he contends is related to heavy lifting and long Humvee rides while deployed in Iraq from March 2004 to February 2005.

A January 2005 post-deployment assessment and a February 2005 annual medical certificate show that the Veteran complained of back pain.  After separation from service, the Veteran complained of mid-back pain in April 2005, which he reported began after heaving lifting during active duty.  At a March 2011 VA examination, the Veteran reported intermittent back pain since service.  The examiner diagnosed lumbar strain with intermittent sciatica and reported that she was unable to link the current back disability to service without resorting to mere speculation.

An examiner must provide an etiological opinion or explain why such an opinion cannot be provided.  Jones v. Shinseki, 23 Vet.App. 382 (2010).  Once VA undertakes an effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  If an examination is inadequate or does not contain sufficient detail, it must be returned for further clarification.  See Shoemaker v. Derwinski, 3 Vet.App. 248 (1992).

The March 2011 examiner did not address complaints of back pain in and since service and did not provide any rationale as to why an opinion regarding the etiology of the current back disability could not be provided.  Accordingly, reexamination is needed.

The Veteran seeks an initial compensable rating for rhinitis, which is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6522 (2014).  Under Diagnostic Code 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.

In March 2011, the Veteran was afforded a general examination for the purpose of establishing service connection.  The Veteran complained of bloody noses, post nasal drip, productive white cough, and constant sinus pressure but no trouble breathing through his nose.  He reported using nasal sprays, including Flonase, and over the counter allergy medications.  The examiner opined that epistaxis, or nosebleeds, is likely due to Flonase, since this is a side effect of the medication.  The examiner reported that the Veteran has rhinitis with mild functional impairment as a result of subjective complaints.

In October 2011, the examiner opined that there was no new evidence and restated the March 2011 opinion.  In February 2012, the examiner reported that there were no polyps or nasal obstruction noted during the March 2011 examination.  In April 2013, the Veteran reported constant sinus blockage that causes dizziness and ear pressure.

As the evidence suggests a material change with regard to the Veteran's disability, namely nasal obstruction, since the most recent VA examination in March 2011, reexamination is warranted under 38 C.F.R. § 3.327 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional who has not previously examined the Veteran.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to determine the current severity of the Veteran's rhinitis, including whether there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side or polyps.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA examination by an appropriate medical professional who has not previously examined the Veteran.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to diagnose any current lumbar spine disability.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability is related to the Veteran's active service.  The examiner is to address the (i) service examinations showing complaints of back pain, (ii) the April 2005 VA treatment record showing complaints of back pain, and (iii) the Veteran's report of back pain since heavy lifting and long Humvee rides during service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

